In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated March 16, 2001, which, upon a jury verdict, and upon the denial of his motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence, is in favor of the defendants and against him.
*711Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly denied his motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence. “[T]he discretionary power to set aside a jury verdict and order a new trial must be exercised with considerable caution, for in the absence of indications that substantial justice has not been done, a successful litigant is entitled to the benefits of a favorable jury verdict” (Nicastro v Park, 113 AD2d 129, 133). A verdict should not be set aside unless “the jury could not have reached the verdict on any fair interpretation of the evidence” (Nicastro v Park, supra at 134; quoting Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643). Here, the verdict was not against the weight of the evidence. The jury properly assessed the witnesses, the accuracy of their testimony, and the discrepancies therein (see Teneriello v Travelers Cos., 264 AD2d 772).
The plaintiffs remaining contentions are without merit. Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.